Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-19 and 27-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/6/22.
Claims 38-45 are canceled.
Claims 1-8 and 20-26 are being examined.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Detecting and identifying a change in a vibratory meter condition based on stiffness change determination at two locations on the conduit.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Throughout the specification, determination of the first and second stiffness change is being described, however, there is no description as to what is being used in the determination of the stiffness change. What is the stiffness change being determined between?
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 20, it is not clear as to what the stiffness change is being determined between at the first and second locations. 
Regarding claims 3 and 22, Applicant defines the first stiffness change is a physical stiffness change of the conduit between a driver and the first location on the conduit, however, it not clear as to how the physical distance (length) between the driver and the first location (sensing location 170l) and second stiffness change between the driver and the second location (sensing location 170r) provide a stiffness change. It is understood that to determine a change, there are two values that need to be compared. In the instant case, Applicant refers to a physical stiffness change between the driver and the sensor, but does not provide any structure or arrangement to determining two different measurement values of stiffness in order to determine the stiffness change.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 20-26 are rejected under 35 U.S.C. 102 (a) or 102 (b) as being anticipated by Cunningham et al. (2016/0320227) (hereinafter Cunningham).
Regarding claims 1 and 20, Cunningham teaches a meter electronics (20) and a method for detecting and identifying a change (para 0202, 0209) in a vibratory meter (5), the meter electronics comprising an interface (201) configured to receive sensor signals (100) from a meter assembly (10) and provide information based on the sensor signals (para 0093); and a processing system (203) communicatively coupled to the interface, said processing system being configured to use the information to determine a first stiffness change (at 170L, para 0116) associated with a first location of a conduit (130, 130') of the vibratory meter, determine a second stiffness change (at 170R, para 0116) associated with a second location of the conduit of the vibratory meter, and determine a condition of the conduit based on the first stiffness change and the second stiffness change (para 0202-0205).
Regarding claims 2 and 21, Cunningham teaches the first location is a location of a left pick-off sensor (1701) on the conduit of the vibratory meter and the second location is a location of a right pick-off sensor (170r) on the conduit of the vibratory meter (Fig. 1).
Regarding claims 3 and 22, Cunningham teaches the first stiffness change represents a physical stiffness change of the conduit between a driver (180) and the first location of the conduit and the second stiffness change represents a physical stiffness change of the conduit  between the driver and the second location of the conduit (para 0202-0205).
Regarding claims 4-5 and 23-24, Cunningham teaches the meter electronics is further configured to determine a stiffness symmetry of the conduit based on the first stiffness change and the second stiffness change (para 0205).
Regarding claims 6 and 25, Cunningham teaches the processing system configured to provide an alarm based on the determination of the condition of the conduit  (para 0169).
Regarding claims 7 and 26, Cunningham teaches the condition of the conduit comprises at least one of an erosion, a corrosion, a damage, and a coating of the conduit of the vibratory meter (para 0202).
Regarding claim 8, Cunningham teaches the processing system configured to determine the condition of the conduit based on at least one of a residual flexibility (para 0207, Fig. 13), a damping (para 0216, Fig. 18), and a mass of the conduit (para 0210, Fig. 15).
Claims 1-8 and 20-26 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Rensing et al. (2008/0281535) (hereinafter Rensing).
Regarding claims 1 and 20, Rensing teaches a meter electronics (20) and a method for detecting and identifying a change (para 0107) in a vibratory meter (5), the meter electronics comprising an interface (201) configured to receive sensor signals (100) from a meter assembly (10) and provide information based on the sensor signals; and a processing system (203) communicatively coupled to the interface, said processing system being configured to use the information to determine a first stiffness change (at 170L, para 0107) associated with a first location of a conduit (130, 130') of the vibratory meter, determine a second stiffness change (at 170R, para 0107) associated with a second location of the conduit of the vibratory meter, and determine a condition of the conduit based on the first stiffness change and the second stiffness change (para 0070, 0110).
Regarding claims 2 and 21, Rensing teaches the first location is a location of a left pick-off sensor (1701) on the conduit of the vibratory meter and the second location is a location of a right pick-off sensor (170r) on the conduit of the vibratory meter (Fig. 1).
Regarding claims 3 and 22, Rensing teaches the first stiffness change represents a physical stiffness change of the conduit between a driver (180) and the first location of the conduit and the second stiffness change represents a physical stiffness change of the conduit  between the driver and the second location of the conduit (para 0136).
Regarding claims 4-5 and 23-24, Rensing teaches the meter electronics is further configured to determine a stiffness symmetry of the conduit based on the first stiffness change and the second stiffness change (inherent feature for effective and accurate measurements).
Regarding claims 6 and 25, Rensing teaches the processing system configured to provide an alarm based on the determination of the condition of the conduit  (para 0107).
Regarding claims 7 and 26, Rensing teaches the condition of the conduit comprises at least one of an erosion, a corrosion, a damage, and a coating of the conduit of the vibratory meter (para 0110).
Regarding claim 8, Rensing teaches the processing system configured to determine the condition of the conduit based on at least one of a residual flexibility, a damping, and a mass of the conduit (para 0110).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stack (2008/0234949) teaches determining stiffness coefficient of a conduit in a Coriolis flow meter. Bose et al. (5,734,112) teach that the pressure within the flow tubes of the flowmeter can change stiffness in the tubes that can affect the flow rate accuracy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        7/20/2022